 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   jason.revzin@lewisbrisbois.com
     Counsel for Trans Union LLC
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA

 9

10    MARIA ESTRELLADO,                               Case No. 2:18-cv-01846-JAD-VCF
11                           Plaintiff,
                                                      JOINT STIPULATION AND ORDER
      v.                                              EXTENDING DEFENDANT TRANS
12
      DITECH FINANCIAL, LLC and TRANS                 UNION LLC’S TIME TO FILE AN
13                                                    ANSWER OR OTHERWISE RESPOND
      UNION, LLC,                                     TO PLAINTIFF’S COMPLAINT (FIRST
14                           Defendant.               REQUEST)

15
              Plaintiff Maria Estrellado (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
16
     by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
17
     Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
18
              On September 24, 2018, Plaintiff filed her Complaint. The current deadline for Trans
19
     Union to answer or otherwise respond to Plaintiff’s Complaint is October 17, 2018. Trans Union
20
     needs additional time to locate and assemble the documents relating to Plaintiff’s claims and
21
     Trans Union’s counsel will need additional time to review the documents and respond to the
22
     allegations in Plaintiff’s Complaint.
23
     ///
24
     ///
25
     ///
26
     ///
27
28

     4818-4729-1000.1                                                                              1
 1   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise

 2   respond to Plaintiff’s Complaint up to and including October 30, 2018.           This is the first

 3   stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 4            Dated this 9th day of October, 2018
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
 5

 6
                                                              /s/ Jason G. Revzin
 7                                                  Jason G. Revzin
                                                    Nevada Bar No. 8629
 8                                                  6385 S. Rainbow Blvd, Suite 600
                                                    Las Vegas, Nevada 89118
 9
                                                    Telephone: (702) 893-3383
10                                                  Facsimile: (702) 893-3789
                                                    Jason.Revzin@lewisbrisbois.com
11                                                  Counsel for Trans Union LLC
12                                                  HAINES & KRIEGER, LLC
13

14                                                             /s/ Shawn Miller
                                                    DAVID H. KRIEGER
15                                                  SHAWN MILLER
                                                    Haines & Krieger, LLC
16                                                  8985 S Eastern Ave, Suite 350
17                                                  Henderson, NV 89123
                                                    (702) 880-5554
18                                                  (702) 383-5518 Fax
                                                    dkrieger@hainesandkrieger.com
19                                                  smiller@hainesandkrieger.com
                                                    Counsel for Plaintiff
20

21
                                                    ORDER
22
              The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
23

24   otherwise respond is so ORDERED AND ADJUDGED.
                          11th           October
25            Dated this ______ day of ______________________, 2018.

26

27
                                                       UNITED STATES MAGISTRATE JUDGE
28

     4818-4729-1000.1                                                                                2
